DISMISS; and Opinion Filed January 26, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00062-CR
                                       No. 05-18-00063-CR
                          WARREN TYRON CALHOUN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F15-52259-N & F15-52260-N

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Fillmore
       Warren Tyron Calhoun appeals his convictions for possession of four grams or more but

less than 200 grams of cocaine and four grams or more but less than 200 grams of phencyclidine.

On July 23, 2015, appellant pleaded guilty to both offenses pursuant to a plea bargain with the

State, and the trial court placed appellant on deferred adjudication for nine years. The State later

filed a motion to proceed with an adjudication of guilt in each case. On March 3, 2017, after

appellant entered pleas of true to the State’s allegations of violations of his community supervision,

the trial court found him guilty of each offense and assessed punishment at twenty-five years in

prison in each case. Appellant filed notices of appeal in the trial court on May 12, 2017; those

notices were forwarded to this Court on January 19, 2018.
       In a criminal case where no motion for new trial has been filed, an appellant invokes the

jurisdiction of this Court by filing a written notice of appeal within thirty days after the date

sentence was imposed. See TEX. R. APP. P. 26.2(a). The appellate court may grant an extension

to file a notice of appeal if, within fifteen days after the due date for the notice of appeal, the

prospective appellant files in the trial court a written notice of appeal and files in the appellate

court a motion to extend the time to file the notice of appeal. See TEX. R. APP. P. 10.5(b)(2), 26.3.

Absent a timely notice of appeal or a timely request for extension, this Court does not have

jurisdiction over the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)

(per curiam); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

       Here, appellant’s sentences were imposed on March 3, 2017. Appellant did not file timely

motions for new trial; thus, his notices of appeal were due on April 2, 2017. Because he filed his

notices of appeal on May 12, 2017, we lack jurisdiction over these appeals.

       We dismiss these appeals.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

180062F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 WARREN TYRON CALHOUN, Appellant                   On Appeal from the 195th Judicial District
                                                   Court, Dallas County, Texas.
 No. 05-18-00062-CR         V.                     Trial Court Cause No. F15-52259-N.
                                                   Opinion delivered by Justice Fillmore,
 THE STATE OF TEXAS, Appellee                      Justices Lang-Miers and Stoddart
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 26th day of January, 2018.




                                             –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 WARREN TYRON CALHOUN, Appellant                   On Appeal from the 195th Judicial District
                                                   Court, Dallas County, Texas.
 No. 05-18-00063-CR         V.                     Trial Court Cause No. F15-52260-N.
                                                   Opinion delivered by Justice Fillmore,
 THE STATE OF TEXAS, Appellee                      Justices Lang-Miers and Stoddart
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 26th day of January, 2018.




                                             –4–